Citation Nr: 0840908	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  04-23 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for joint pain, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for memory loss and 
fatigue, to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for muscle pain, to 
include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1985 to 
January 1986 and from January 1991 to July 1991, which 
included service in the Southwest Asia Theater of operations 
during the Persian Gulf War.  

This matter comes to the Board of Veterans' Appeals 
(Board)following a January 2008 Order from the United States 
Court of Appeals for Veterans Claims (Court) granting a joint 
motion of the veteran and VA's General Counsel to remand the 
matter. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking entitlement to service connection for 
joint pain, muscle pain, memory loss, and fatigue, to include 
as due to an undiagnosed illness.  

In a November 2006 Decision, the Board denied the veteran's 
claim for service connection for these disabilities.  The 
veteran appealed this decision.  

In a January 2008 Joint Motion for Remand, the Court 
determined that the Department of Veterans Affairs (VA) had 
failed to provide an adequate statement of reasons and bases 
to support its determination that the veteran's joint pain, 
muscle pain, memory loss, and fatigue were not related to an 
undiagnosed illness.  

The basis of the joint motion is unclear.  Evidence regarding 
the etiology of the veteran's disabilities is conflicting, 
but these problems were addressed in the prior Board 
decision.  

For example, the veteran stated at his June 2006 Board 
hearing that he began experiencing joint pain in 1992, 
shortly after his separation from service.  See Hearing 
Transcript at 3.  However, the veteran was diagnosed with 
gouty arthritis in 1997, which could explain his joint pain. 

Additionally, in a September 2005 VA treatment record, Dr. 
"A.B." notes that the veteran was complaining of severe 
neck, shoulder, knee, and foot pain, "as usual", and that 
the "radiographic evidence does not really make [the 
complaints] plausible.  On X-ray, worst would be his foot, 
the either trivial or absent bony abnormalities."  

In a July 2002 VA treatment note, a VA social worker opined 
that the veteran's history of alcohol abuse "may" account 
for his memory problems.  However, other medical evidence of 
records suggests that the veteran's memory problems arose 
secondary to loss of sleep associated with PTSD.  

VA treatment records from 2002 forward document complaints of 
muscle pain and generalized body aches.  Treatment records 
from May and June 2003 diagnose the veteran with Gulf War 
syndrome with chronic myalgias.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration. These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Given the findings of the joint motion, the Board finds that 
a VA examination and medical opinion is necessary to 
determine if the veteran's joint pain, muscle pain, fatigue, 
and memory loss are symptoms of an undiagnosed illness or a 
medically unexplained chronic multi-symptom illness or are 
otherwise related to the veteran's military service.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded VA a 
medical examination.  All necessary tests 
should be performed.

The examiner should render an opinion as 
to whether it is at least as likely as not 
(50 percent or greater) that the veteran's 
joint pain, muscle pain, fatigue, and 
memory loss are symptoms of an undiagnosed 
illness or a medically unexplained chronic 
multi-symptom illness or were otherwise 
caused or aggravated by the veteran's 
active military service.  

If the examiner cannot render an opinion 
without resorting to speculation, he or 
she should so state.  

A copy of the veteran's claims folder and 
this Remand should be provided to the 
examiner, who should indicate in his or 
her report that the claims file has been 
reviewed.  

2.  The RO should provide the veteran 
appropriate VCAA notice, including notice 
that satisfies Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

3.  When the requested development has 
been completed, ensure compliance with the 
requested action and review the case on 
the basis of the additional evidence.  If 
the benefit sought is not granted, provide 
the veteran a supplemental statement of 
the case and afford him a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

